EXHIBIT 10.3

                        








May 7, 2013






Multi Solutions II, Inc.
100 SE 2nd Street, 32nd Floor
Miami, FL 33131




Re: Amendment No. 2 to Revolving Credit Promissory Note




Reference is made to the Revolving Credit Promissory Note (the "Revolver") dated
April 23, 2012 in consideration of the mutual agreements and covenants contained
and other good and valuable consideration, the parties hereto agree to increase
the Commitment Amount, as defined in the Revolver, from $200,000 to $250,000.


IN WITNESS WHEREOF, the parties hereto have caused the Amendment No. 2 to the
Revolving Credit Promissory Note to be duly executed and attested, all as of the
date first written above.


BORROWER:
 
MULTI SOLUTIONS II, INC., a Florida Corporation
 
 
 
 
 
 
 
 
By:
 
/s/ Robert M. Lundgren
 
 
Name:
Robert M. Lundgren
 
 
 
Director
 
 
 
 
LENDER:
 
 
 
 
VECTOR GROUP LTD., a Delaware Corporation
 
 
 
 
 
 
 
 
By:
 
/s/ Marc N. Bell
 
 
Name:
Marc N. Bell
 
 
 
Vice President, General Counsel and Secretary





                        


